Title: From James Madison to Thomas FitzSimons, 9 October 1802
From: Madison, James
To: FitzSimons, Thomas


Sir,
Washington Department of State. October 9th. 1802.
Your letter of the 18th. Ulto, arrived at this place on the 24th. Being at the time absent I had no opportunity of communicating on the subject of it with the President till my return which was on the 7th. instant. I am now enabled to inform you, that agreeably to the wishes conveyed in your letter, the Minister Plenipotentiary of the U. States at Madrid will be instructed to make to the Government of Spain, the representations most proper for obtaining its sanction in behalf of such person or persons as may be charged by American Citizens with the prosecution of legal or just claims in spanish America. As Mr. Pinckney will be referred to the explanations transmitted by the claimants, it is proper that they should be as full and as authentic, as they can be conveniently made. The claimants will doubtless be led by their own interest to avoid the expence of unnecessary agencies, but it being reasonable as you observe, that the casualties incident to a single agent, should be provided against, this consideration may be expected to have weight with the Spanish Government, in favor of two at least, if it be willing to interpose at all for the purpose. Wishing to avail myself of the opportunity for writing to Mr. Pinckney on some other subjects I ask the favor of you to apprize me as soon as [you] can, of the time at which the Gentleman destined to Madrid proposes to be here; or to embark, in case he should not deem it necessary to promise a visit to this place. With great respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found (calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:590).


